internal_revenue_service washington d c date aug uh -03- contact person id number telephone number t g0 gl employer_identification_number legend m h t i q i a dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below the purpose of the transactions is to effectuate a joint operating_agreement a is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code it was created in accordance with a joint operating_agreement as an entity to provide for common management of existing health care delivery operations of e and the clinical facilities of f b is an instrumentality of the state of g it was created as the entity in which the management and control of the state university is vested its educational programs are administered through operating divisions one of which e operates a medical school o n and other programs for the training of health care professionals and a general acute care hospital c organized to support b is being granted exemption from federal_income_tax under sec_501 of the code and is being classified as a nonprivate foundation under sec_509 by letter of even date d organized to support c and is being granted exemption from federal_income_tax under sec_501 of the code and is being classified as a nonprivate foundation under sec_509 of the code by letter of even date e is a division of b that owns and operates k and the school of medicine of b e is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 of the code e created for the purpose of supporting the health care mission of e owns and operates a medical clinic located adjacent to e’s hospital facilities f is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 lis a provider of health care services and is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 it operates an acute care hospital for infants and children j was formed to support and is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 k is a general acute care hospital owned and operated by e while most pediatric services provided by either b or are located you have stated that b and its related entities a e f and k and have a long- standing relationship of cooperating in their objectives of improving the health care of children and women in the state of g through patient care education and research i's facilities are in close physical proximity to the university hospital and medical school and has been the primary teaching hospital for the pediatric residency program of the school of medicine or provided at certain services are provided at k as the scope of operations and complexity of issues involved in providing pediatric services has grown b and have been seeking better ways to manage the services they provide in addition you have noted a trend in medicine to coordinate the provision of women’s healthcare services with those relating to infants in order to continue to enhance the delivery of services you have stated that b through c and a have determined it is advisable to provide for the delivery of all such services by any of them under the terms of a joint operating_agreement a c and will be the parties entering into the you have stated that the purpose of the joint operating_agreement is to provide for the common management of and sharing of the net_income from to the extent practical all pediatric and women’s healthcare services and the delivery of services to patients under and to women by b andi agreement the agreement will include essentially all the existing health care facilities of and certain facilities and services now owned and operated by k subject_to a preexisting joint operating_agreement each member and its related entities will maintain ownership of their facilities and operating_assets in which portions of the joint operations will be conducted that were owned by it on the date of delivery of the agreement the operation of such facilities and operating_assets with respect to the joint operations shall be subject_to common management through d as provided by the agreement the members may agree to develop or acquire additional health care facilities or enterprises that will be owned jointly through ownership by d or bya separate_entity controlled by or under the supervision of d you have stated that and c and their associated operating entities will share revenue and expenses equally from the joint operations subject_to certain adjustments while continuing to separately collect and account for revenues from the activities operations and assets subject_to the joint operating_agreement you have stated that the joint operating_agreement establishes a contractual d has been created to provide governance and relationship among aand c management under the agreement and c are the sole members of d having equal membership interests in d the use of c to be a party to the agreement allows the parties to segregate the agreement and the activities conducted pursuant to it from the other activities in which a and b are engaged the board_of directors of d will consist of an equal number of voting members designated by and c you have stated that in general d will have full power to govern and manage the joint operations including the following powers setting overall strategic direction for the joint operations approving or modifying the portions of any operating and capital budgets that relate primarily to the joint operations which approval or modification shall require a two-thirds vote directing the transfer of any program or services comprising a part of the joint operations from one member or operating entity to another provided that such transfer may not be required if such transfer itself or the resulting transfer of revenues would cause or be reasonably interpreted to cause the transferring member or operating entity to violate or be unable to comply with any contractual obligation or covenant to which it or its property is subject and reviewing and approving total compensation_for all officers and executives of d you have stated that the following actions may not be taken by either member or by d without the consent of both members the addition of new members of d the assignment by either member of its rights under the agreement the sale lease or other_disposition other than in the ordinary course of business of any of the material -assets constituting part of the joint operations which for purposes of this provision means operating_assets having a book_value of or more of the book_value of the operating_assets comprising a part of the joint operations the amendment of the agreement or any of the charter documents of d the assignment by either member of its membership interest in d the assignment by d of its rights under the agreement the development acquisition or expansion by either member or by any associated operating entity or any affiliate of a member of any joint ventures minority investments management relationships health care facilities services or insurance hmo or similar product relating to the provision of pediatric healthcare services or women's healthcare services unless such activity has been approved by and is under the supervision of d the application by d any of the members or any associated operating entity to obtain a certificate of need for any service or facility which should comprise part of the joint operations the issuance or incurrence of debt for borrowed money in excess of an aggregate of dollar_figure or series of related capital expenditures by d with its own funds in excess of dollar_figure by d or any capital_expenditure you have stated that in order to maintain and comply with existing facility licenses and accreditation requirements the governing body of each member or operating entity through which any portion of the joint operations are conducted shall retain sole authority and shall remain responsible for the following activities maintaining appropriate accreditation and licensure of such facilities establishing and maintaining compliance with standards of professional practice in such facilities credentialing of health care practitioners determining and implementing of standards of care of patients including emergency care and complying with the standards of all applicable accrediting agencies including jcaho you have stated that the joint operating_agreement provides that no action shall be taken by d which would require a party or operating entity without its prior consent to change its public or charitable mission sell lease exchange transfer encumber or otherwise dispose_of its assets or merge or consolidate with another entity or liquidate or dissolve itself you have stated that capital expenditures with respect to the joint operations are generally subject_to approval by the board_of directors of d pursuant to its general powers to review and approve capital and operating budgets which relate primarily to the joint operations capital expenditures made with respect to facilities separately owned by a member or associated operating entity but comprising a part of the joint operations are made by such member or operating entity from its own funds all capital expenditures made by are deemed made with respect to the joint operations because not all capital expenditures made by k or other operating entities affiliated with or part of b may relate to the joint operations the agreement provides mechanisms for determining whether and when such capital expenditures are to be deemed made with respect to the joint operations the joint operating_agreement will have an initial term of five fiscal years from commencement of the joint operations and will be renewable for successive five-year terms unless notice of intent to terminate the agreement is given by a member not less than one year prior to the expiration of the then current term upon termination and dissolution of d any assets of d will be distributed to the members you have requested the following rulings in connection with the affiliations and reorganization described above the status of as exempt from federal_income_tax under sec_501 of the code by reason of being an organization described in sec_501 will not be adversely affected as a result of entering into the joint operating_agreement and the consummation of the transactions contemplated thereby any assets revenues or resources derived by and d under the joint operating_agreement will constitute income from a related trade_or_business under sec_513 and therefore will not be subject_to the tax on unrelated_business_income under sec_511 the status of d as exempt from federal_income_tax under sec_501 by reason of being an organization described in sec_501 will not be adversely affected as a result of it being subject_to the provisions of the joint operating_agreement and the consummation of the transaction contemplated thereby sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code é sec_1_509_a_-4 of the regulations provides that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those requirements is operated supervised or controlled in connection with sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity the court followed the reasoning of sec_1_502-1 which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations in this regard accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent an affiliation between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide administrative or other non-patient care services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on administrative or other non-patient care services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control then administrative or other non-patient care services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the joint operating_agreement establishes a system with sufficient common_control such that administrative or other non-patient care services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income based on all the facts and circumstances we conclude that the joint operating_agreement effectively binds the participating entities under the common_control of d so that the participating entities are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of d's governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities will share revenue and expenses equally from the joint operations and have ceded authority to d's governing body to manage the joint operations including developing strategic and financial plans approving developing or revising capital and operating budgets and directing the transfer of programs and services from one member or operating entity to another under certain circumstances in addition d’s board_of directors meets regularly to exercise overall responsibility for operational decisions and to monitor the affiliates’ compliance with its decisions therefore the transfer or sharing or provision of assets or services between and among the tax-exempt organizations in the system are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the participating affiliates will not adversely affect their tax exempt status under sec_501 of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 the participating entities will continue to qualify as nonprivate foundations under sec_509 of the code because they will continue to maintain the relationships and or activities serving as the basis for their nonprivate foundation status accordingly based on all the facts and circumstances described above we rule the status of as exempt from federal_income_tax under sec_501 a of the code by reason of being an organization described in sec_501 will not be adversely affected as a result of entering into the joint operating_agreement and the consummation of the transactions contemplated thereby any assets revenues or resources derived by and d under the joint operating_agreement will constitute income from a related trade_or_business under sec_513 and therefore will not be subject_to the tax on unrelated_business_income under sec_511 the status of d as exempt from federal_income_tax under sec_501 a by reason of being an organization described in sec_501 will not be adversely affected as a result of it being subject_to the provisions of the joint operating_agreement and the consummation of the transaction contemplated thereby these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of these rulings in your permanent records sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
